United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-4009
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Clinton B. Allen,                       *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 18, 2009
                                Filed: January 6, 2010
                                 ___________

Before WOLLMAN, RILEY and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Clinton Allen (Allen) appeals following the district court’s1 reduction of his
sentence pursuant to 18 U.S.C. § 3582(c)(2) and the recent amendments to the
Sentencing Guidelines related to cocaine base or crack cocaine. Allen was originally
sentenced at the bottom of his then-applicable Guidelines range. In resentencing
Allen under the crack cocaine amendments, the district court reduced Allen’s sentence
to the bottom of the revised Guidelines range. On appeal, Allen contends the court
should have imposed an even lower sentence.

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       Upon careful review, we find no error. See United States v. Starks, 551 F.3d
839, 843 (8th Cir.) (deciding, where the defendant was originally sentenced within the
applicable Guidelines range, and in the § 3582(c)(2) proceeding received a sentence
at the bottom of the amended Guidelines range, defendant was not entitled to further
reduction based upon the § 3553(a) factors, and the district court correctly determined
it lacked authority to reduce the sentence below the bottom of the amended Guidelines
range unless defendant was originally sentenced below the original Guidelines range),
cert. denied, 129 S. Ct. 2746 (2009). To the extent Allen argues that the court should
have held a section 3583(c)(2) hearing, the argument lacks merit. See id. (declaring
the district court is not required to hold a hearing in a § 3582(c)(2) proceeding). The
judgment of the district court is affirmed.
                          ______________________________




                                         -2-